Title: From John Adams to John Trumbull, 28 April 1785
From: Adams, John
To: Trumbull, John


          
            Dear Sir
            Auteuil April 28. 1785
          
          It was with much Pleasure that I received your Letter by Mr Humphreys, in whom I have found all those valuable qualities, you led me to expect. from him too I received a Copy of McFingal, a Poem which will live as long as Hudibras. if I Speak freely of this Piece I can truely Say, that altho it is not equal to itself throughout and where is the Poem that is so? yet there are many Parts of it equal to any Thing in that kind of Poetry that ever was written.
          Give me leave however to repeat, what I believe I have formerly Said to you, in some Letter or Conversation, at least I have long thought of it, and Said it often to others, that altho your Talent in this Way is equal to that of any one, you have Veins of Poetry of Superiour Kinds. I wish you to think of a Subject which may employ you for many Years, and afford full Scope for the pathetic and Sublime, of which Several Specimens have Shown you master, in the highest degree. Upon this Plan I should hope to live to See, our young America in Possession of an Heroick Poem, equal to those the most esteemed in any Country.
          As it is probable from the last Letters from N. York that I Shall have to cross the Channel, not indeed in a Balloon but upon an Enterprize equally hardy, the means of Correspondence will be more easy, Safe and frequent, and I Should be glad to hear from you as often as your Practice, and the Heroick Poem aforesaid will admit.
          This Letter will go by my Son, but if he Should go by Water from N. York to Newport, he will Send it to you. if he passes by Land through N. Haven, he will have the Honour to deliver it. He was so young when you was acquainted in my Family, that I presume you will Scarcely know him. The Passion for Poetry is not always Proportioned to the Talent. in the former he would bear some Comparison with you at his Age, but he has not yet given Such Proofs of the latter, and probably never will. if he had it, which is not likely, he will not be so independant of Business as you, and therefore must not indulge it, but devote himself wholly to the Law.
          My sage and amiable Friend the Abby de Mably, who has been sometime declining, I am now told is no more. at his advanced Age, this is nothing Surprizing, but I regrett his Loss very Sincerely, on many Accounts. He has not left in France a wiser or more independent Spirit. above the Ambition of a Courtier or even of an Accademician, he has Spent his Life in propagating Principles of Legislation, and Negotiation which do honour to human Nature and tend to the Advancement of its Happiness in Society. I wish his Writings more generally known in America. He had given me Encouragement, that he would this Spring undertake to compose a general Summary of Morals and Politicks. This Work will be now lost, but I hope his valuable Manuscripts will Soon be published. two Volumes of Remarks on the History of France, a Treatise “Sur le Beau,” and another on the Course of the Passions in Society, are, as he told me himself ready for the Press.
          With great Esteem and Affection, I am / Sir your most obedient and most / humble servant
          
            John Adams.
          
        